DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Claims 1-14 and 20 are withdrawn from further consideration as being directed to non-elected inventions.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-19 in the reply filed on 24 May 2022 is acknowledged.
Claims 1-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 requires that the second adhesive layer contact the first adhesive layer to form an adhesive interface in at least one of the apertures.  However, claims 15 and 18 require the first and second adhesive layers to both be bonded to the second surface of the core.  It is unclear how the two adhesive layers could have the claimed configuration.  
Therefore, claim 15 will be interpreted as having  an adhesive layer bonded to both the first major surface of the hardgood and the first major surface of the core, i.e. disposed between the hardgood and the core, as shown in Fig 8.
Examiner notes that such an interpretation introduces its own indefiniteness issue in that the first surface of the core is required to be in contact with the first surface of the hardgood.  Having an intervening adhesive layer would make this impossible.  Therefore, claim 15 will be interpreted as having a core with a first surface facing the first surface of the hardgood.
Claims 16 and 17 are rejected as being dependent on indefinite claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2009/0205784 to Sudo et al. (herein Sudo) in view of U.S. Pre-grant Publication 2009/0193724 to Stebbings et al. (herein Stebbings).
Regarding claim 15, Sudo teaches an article support structure comprising a base plate and a double-sided adhesive tape intervening between the base plate and an adherend (abstract) wherein the base plate corresponds to the hardgood recited in the instant claims.  Sudo teaches that the double-sided adhesive tape 20 is stretch-releasable (paragraph 0012) and comprises a stretchable base material 21 and adhesive layers 22 and 23 (paragraph 0032 and Fig 1) wherein the stretchable base material 21 and adhesive layer 22 correspond to the core and the adhesive layer recited in the instant claims, respectively.
Sudo is silent as to the peel release force as recited in instant claim 15.
Stebbings teaches a stretch removable adhesive article (abstract) that includes a backing and a pressure sensitive adhesive (herein PSA) layer disposed thereon (paragraph 0006).  Stebbings teaches that the backing and the PSA layer delaminate upon removal from a surface (paragraph 0007) wherein the PSA layer detaches from the backing by having an internal strength of the adhesive that is higher than the adhesion of the adhesive to the backing (paragraph 0040).  Examiner notes that such a relationship would meet the claimed peel release force relationship.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double-sided adhesive tape of Sudo to have the adhesion force relationship taught by Stebbings because it would allow the tape to be easily removed from delicate surfaces without damage (paragraph 0005).
Regarding claims 16, Sudo and Stebbings teach all the limitations of claim 15 as discussed above.
Sudo teaches that the base plate can comprise a hook (paragraph 0031 and Fig 3).
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2009/0205784 to Sudo et al. (herein Sudo) in view of U.S. Pre-grant Publication 2009/0193724 to Stebbings et al. (herein Stebbings) as applied to claim 15 above and in further view of U.S. Pre-grant Publication 2014/0147325 to Lin cited in Information Disclosure Statement filed 22 February 2022 (herein Lin).
Regarding claims 17-19, Sudo and Stebbings teach all the limitations of claim 15 as discussed above.
As discussed above, Sudo teaches that the double-sided adhesive tape includes adhesive layers 22 and 23 (paragraph 0032 and Fig 1) wherein adhesive layer 23 corresponds to the second adhesive layer recited in the instant claims.  Sudo teaches that the base material of the double-sided adhesive tape can be a porous material (paragraph 00061).
Sudo is silent as to there being an arrange pattern of apertures in the base material.
Lin teaches an adhesive double-sided tape including a base board, a first adhesive layer formed on one surface of the base board, and a second adhesive layer formed on another surface of the base board (abstract).  Lin teaches that the base board has a plurality of through holes disposed therein  and that the first and second adhesive layers are in contact with one another in the through holes (paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material of Sudo to include the through holes of Lin because it would allow the adhesive layers to penetrate the base material and improve the internal adhesion of the tape (paragraph 0004).
Examiner notes that the double-sided adhesive tape of Sudo could be modified according to the teachings of both Stebbings and Lin provided that the relative adhesive strength relationship taught by Stebbings were maintained.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783